Exhibit 10.17

BUSINESS CONSULTANT AGREEMENT

This agreement dated November 19, 2007, is made By and Between Synthetic Blood,
International, Inc., whose address is 3189 Airway Avenue, Building C, Costa
Mesa, CA 92626, (“Company”), AND IFEM Management Consultants, Inc., whose
address is 9431 Oglebay Court, Raleigh, NC 27617, (“Consultant.”)

1. Consultation Services. The company hereby employs the consultant to perform
the following services in accordance with the terms and conditions set forth in
this agreement: The consultant will consult with the officers and employees of
the company concerning matters relating to the management and organization of
the company, their financial policies, the terms and conditions of employment,
and generally any matter arising out of the business affairs of the company.

2. Terms of Agreement. This agreement will begin November 19, 2007. Either party
may cancel this agreement on ninety (90) days notice to the other party in
writing, by certified mail or personal delivery.

3. Time Devoted by Consultant. It is anticipated the consultant will assign
Dr. Chris J. Stern to this account and that he will spend approximately five
days per month in fulfilling its obligations under this contract. The particular
amount of time may vary from day to day or week to week. However, the consultant
shall devote sufficient time to its duties in accordance with this agreement.

4. Place Where Services Will Be Rendered. The consultant will perform most
services in accordance with this contract at a location of consultant’s
discretion. In addition the consultant will perform services on the telephone
and at such other places as necessary to perform these services in accordance
with this agreement.

5. Payment to Consultant. The consultant will be paid at the rate of $15,000 per
month for work performed in accordance with this agreement. Payment will be by
electronic transfer on, or before the 20th day of each month, as long as the
agreement is in force. Consultant is entitled to reimbursement of reasonable
expenses for travel. The company will reimburse the consultant expenses as
indicated by statements submitted by the consultant within ten (10) days of
receipt.

6. Independent Contractor. Both the company and the consultant agree that the
consultant will act as an independent contractor in the performance of its
duties under this contract. Accordingly, the consultant shall be responsible for
payment of all taxes including Federal, State and local taxes arising out of the
consultant’s activities in accordance with this contract, including by way of
illustration but not limitation, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required.

7. Confidential Information. The consultant agrees that any information received
by the consultant during any furtherance of the consultant’s obligations in
accordance with this contract, which concerns the personal, financial or other
affairs of the company will be treated by the consultant in full confidence and
will not be revealed to any other persons, firms or organizations.

 

1



--------------------------------------------------------------------------------

8. Employment of Others. The company may from time to time request that the
consultant arrange for the services of others. All costs to the consultant for
those services will be paid by the company but in no event shall the consultant
employ others without the prior authorization of the company.

9. Liability. With regard to the services to be performed by the Consultant
pursuant to the terms of this agreement, the Consultant shall not be liable to
the Company, or to anyone who may claim any right due to any relationship with
the Corporation, for any acts or omissions in the performance of services on the
part of the Consultant or on the part of the agents or employees of the
Consultant. The Company shall hold the Consultant free and harmless from any
obligations, costs, claims, judgments, attorneys’ fees, and attachments arising
from or growing out of the services rendered to the Company pursuant to the
terms of this agreement or in any way connected with the rendering of services,
except when the Consultant is adjudged to be guilty of willful misconduct or
gross negligence by a court of competent jurisdiction.

10. Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof. For that purpose, the parties hereto consent to the
jurisdiction and venue of an appropriate court located in Wake County, State of
North Carolina. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled. In such event, no action
shall be entertained by said court or any court of competent jurisdiction if
filed more than one year subsequent to the date the cause(s) of action actually
accrued regardless of whether damages were otherwise as of said time calculable.

 

By: Company   By: Consultant /s/   /s/ Synthetic Blood International, Inc.  
Institute for Efficient Management, Inc. By: Robert Larsen, President   By:
Chris J. Stern, President

 

2



--------------------------------------------------------------------------------

AMENDMENT #1 OF BUSINESS CONSULTANT AGREEMENT

This is an amendment #1 dated March 25, 2008 to the agreement dated November 19,
2007, made By and Between Synthetic Blood, International, Inc., whose address is
3189 Airway Avenue, Building C, Costa Mesa, CA 92626, (“Company”), AND IFEM
Management Consultants, Inc., whose address is 9431 Oglebay Court, Raleigh, NC
27617, (“Consultant.”)

5. Payment to Consultant. The pay to the consultant will be increased at the
rate of $5,000 per month for work performed in accordance with this agreement.
The consultant will also be paid $2,500 per month for additional secretarial and
administration expenses.

All other clauses unchanged.

March 25, 2008

 

By: Company   By: Consultant /s/   /s/ Synthetic Blood International, Inc.  
Institute for Efficient Management, Inc. By: Richard M. Kiral   By: Chris J.
Stern

 

3